Case 5:18-cv-01526-SMH-KLH Document 19 Filed 04/10/19 Page 1 of 4 PagelD#: 211

 

 

(Rev. S/20/07)
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
MAGNOLIA ISLAND PLANTATION, Civil No. 5:18-CV-1526
ET AL.
Plaintiff
VS. Judge Foote
LUCKY FAMILY, L.L.C., ET AL. Magistrate Judge Hayes
Defendant
RULE 26(f) CASE AGEME, RT

A meeting of counsel (and any unrepresented parties) was held on April 3, 2019 by [q telephone or
(_] in person. The following persons participated: [List all parties and their counsel, if any).

Magnolia Island Plantation, L.L.C. represented by J. Davis Powell
Barbara Marie Carey Lollar represented by J. Davis Powell
Lucky Family, L.LC, represented by David M. Touchstone

W.A. Lucky, III represented by Curtis R. Shelton

Julian C. Whittingon, Sheriff of Bossier Parish, represented by Glenn L. Langley and
Julianna P. Parks

1. Nature of Plaintiff's Claim: (/dentify the basic nature of Plaintiff's primary claim. For example,
“employment discrimination (sex)," “personal injury (slip and fall),” “civil rights (excessive
force),” “copyright infringement (software)” or “breach of contract (oil and gas)."" Do not
summarize or restate the allegations of the complaint.

Civil Rights

2. Bench or Jury Trial: (Has any party demanded a trial by jury? If so, identify the pleading
containing the jury demand.)

Yes. Complaint to Annul Sheriff's Sale and for Other Relief. Document No. 1.
3. Initial Disclosures: (Have the parties exchanged initial disclosures? If not, explain.)

No. The deadline for exchange of initial disclosures has been set by the Court for April 10,
2019. The parties anticipate that initial disclosures will be exchanged on or before that date.
Case 5:18-cv-01526-SMH-KLH Document 19 Filed 04/10/19 Page 2 of 4 PagelD #: 212

4. Jurisdiction: (Does any party challenge the court's subject matter jurisdiction over this case? If
so, briefly explain the basis for the challenge.)

There are no challenges to the Court’s subject matter jurisdiction.

5S. Joinder of Parties and Amendment of Pleadings:

A. Does any party anticipate seeking leave to amend a pleading or add a party?
Yes.

B. If so, describe briefly the anticipated amendments and identify any potential new parties and
the nature of the claim against them.

Lucky Family, L.L.C. has filed an answer and counterclaim and intends to file an
amended answer and counterclaim more fully to state its defense and to set forth its
claims on the Note and Credit Sale Deed.

C. State a proposed deadline for all amendments. if any party requests a deadline that is more
than 30 days after the date of the scheduling conference, provide a detailed explanation.

May 17, 2019.

6. Discovery Issues: (Absent stipulation or leave of court, the court will enforce the limitations on
discovery in the F.R.C.P., including no more than 10 depositions per side [Rule 30(a)(2)]; each
deposition is limited to one day of seven hours [Rule 30(d)(2)]; and no more than 25
interrogatories per party [Rule 33(a)]. With those rules, and the issues identified in F.R.C.P.
26()(1)-(4), in mind:)

A Each party shall briefly describe (i) any discovery disputes the party anticipates may arise
and (ii) any relief the party requests from the court in connection with the discovery issues.

The parties do not anticipate any discovery disputes.

B State a proposed deadline for completion of all discovery. If any party requests a deadline
that is more than 5 months after the date of the scheduling conference, provide a detailed
explanation.

September 17, 2019. Plaintiffs request a separate discovery deadline for expert discovery
be established based upon any dates set by the Court for expert reports,

Page 3 of 5
Case 5:18-cv-01526-SMH-KLH Document 19 Filed 04/10/19 Page 3 of 4 PagelD#: 213

7. Motion Practice:
a. Identify all pending motions.
None.

b. Does either party anticipate filing a case dispositive motion? If so, (i) identify the
proposed motion and (ti) state a proposed deadline for dispositive motions.

Yes. Plaintiffs may file a dispositive motion as to one or more issues. Lucky Family,
L.L.C, intends to file a motion for summary judgment on the Note and Credit Sale
Deed it purchased at the sheriff's sale. W. A. Lucky, III, Lucky Family, L.L.C. and
Julian C. Whittingon, Sheriff of Bossier Parish, intend to file motions for summary
judgment on the plaintiffs’ claims. W. A. Lucky, IH, Lucky Family, L.L.C. and
Julian C. Whittingon, Sheriff of Bossier Parish propose a deadline of October 31,
2019, for the filing of dispositive motions.

8. Alternative Dispute Resolution: (in accordance with Local Rule 16.3.1 and 28 U.S.C. §
652, the parties must consider the use of alternative dispute resolution (ADR). State the
position of the parties on whether this case is amenable to ADR and, if so, what form of ADR
is considered most appropriate.

The parties are willing to participate in alternative dispute resolution through
mediation. However, plaintiffs and W.A Lucky, IT have been previously unsuccessful
in settlement efforts in prior litigation.

9. Related Cases: (/s this case related to another case pending in the Western District of
Louisiana? If yes, give the name, docket number and a brief description of the other case.

No. However, this case is related to two cases that were commenced in the 26” Judicial
District Court for Bossier Parish, Louisiana: W. A. Lucky, III vs. Barbara Marie Carey
Carr; number 127,573; Section F; 26th Judicial District Court; Bossier Parish,
Louisiana, pending on application for a writ of certiorari to the Louisiana Supreme
Court in Docket No. 2019-C-261; W.A. Lucky, II vy. Barbara Marie Carey Carr; and
W. A. Lucky, III vs. Barbara Marie Carey Lollar, et al.; number 155,392; Section A;
26th Judicial District Court; Bossier Parish, Louisiana

Page 4 of §
Case 5:18-cv-01526-SMH-KLH Document 19 Filed 04/10/19 Page 4 of 4 PageID#: 214

10. Trial by Magistrate Judge: (Do ali parties consent to trial before the assigned magistrate

 

Judge?)
Siren 4
———— one A Va if 7 aA eT

Sigaazat omey for Plaintiff or Pro Se Plaintiff nature of AitormeydorDefendant or Pro Se Defendant
oe avis Powell ame: David M. Touchstone

itm: Davidson Summers, APLC Firm: The Touchstone Law Firm
Address: 330 Marshall Street, Ste. 1114 Address: 2708 Village Lane

Shreveport, LA 71101 Bossier City, LA 71112

Telephone: (318) 424-4342 Telephone: (318) 752-8080
ATTORNEY FOR PLAINTIFFS ATTORNEY FOR LUCKY FAMILY, L.L.C.

bia pb

Signature of Attomey for Defendant or Pro Se Defendant
Name: Curtis R. Shelton
Firm: Ayres, Shelton, Williams, Benson &
Paine, LLC
Address: 14" Floor, Regions Tower

333 Texas Street

Shreveport, LA 71101
Telephone: (318) 227-3306

 

ATTORNEY FOR W.A. LUCKY, III

Abbas Lf 42.

Signature of Attorney for Defendant or ‘Pro Se Defendant
Name: Glenn L. Langley
Julianna P, Parks
Firm: Langley, Parks, Horton & Maxwell
Address: 401 Market Street, Suite 1100
Shreveport, LA 71101
Telephone: (318) 383-6422

ATTORNEY FOR JULIAN C, WHITTINGON,
SHERIFF OF BOSSIER PARISH

Page 5 of 5
